Citation Nr: 9902732	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-04 932	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of back injury with mild degenerative disc disease 
at L4-5, currently evaluated as 20 percent disabling, to 
include the issue of whether the veterans complaints of left 
buttock/hip pain and left lower extremity pain/numbness are 
symptoms of his service-connected back disability.

2.  Entitlement to an increased disability rating for 
adjustment disorder with depressed mood, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from June to October 
1989, with additional periods of inactive duty and active 
duty for training. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
residuals of back injury with mild degenerative disc disease 
at L4-5 and assigned a 20 percent disability rating; granted 
service connection for adjustment disorder with depressed 
mood and assigned a 10 percent disability rating; and denied 
service connection for residuals of left buttock contusion, a 
left hip condition, a left knee condition, and left thigh 
numbness. 

In September 1998, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Acting Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  
At his hearing, the veteran and his representative clarified 
the issues on appeal.  He testified that he was not seeking 
service connection for residuals of left buttock contusion, a 
left hip condition, a left knee condition, and left thigh 
numbness as separate and distinct medical disorders, but that 
he believed these symptoms were part of his service-connected 
back condition.  Therefore, the Board has recharacterized the 
issues on appeal as shown above.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the evidence of 
record.  In September 1998, the veteran submitted a statement 
from a VA physician dated in January 1998 indicating that he 
was permanently and totally disabled due to chronic low back 
pain and dysthymic disorder.  He also submitted testimony as 
to this issue in September 1998.  The issue of entitlement to 
TDIU has not been adjudicated by the RO, nor is it in 
appellate status, as no notice of disagreement has been 
filed.  It is therefore appropriate to refer this claim to 
the RO for initial adjudication.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  Accordingly, this claim is 
referred to the RO for appropriate action.

REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of these claims.

A. Due process

When a claimant has disagreed with a rating decision, it is 
incumbent on the RO to provide him a statement of the case 
that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29 
(1998).  Specifically, the statement of the case must 
include, among other things, [a] summary of the applicable 
laws and regulations, with appropriate citations.  Id.  The 
statement of the case mailed to the veteran was deficient, in 
that citation to the diagnostic codes applicable to the 
veterans service-connected disorders (i.e., Diagnostic Codes 
5010, 5295, and 9405) were not provided.  Accordingly, after 
the development is undertaken on remand and the claims have 
been readjudicated, a complete and informative supplemental 
statement of the case must be prepared and provided to the 
veteran and his representative, and an appropriate period for 
response allowed.

B. Evidentiary development

In September 1998, the veteran submitted VA medical records 
dated in 1997 and 1998.  During the January 1998 VA 
examination, he indicated that he was admitted to the VA 
Medical Center (VAMC) in Tuscaloosa, Alabama, in July 1997 
and that he had received outpatient psychiatric treatment at 
that facility.  He had also been treated at the VAMC in 
Birmingham, Alabama.  Not all of the veterans VA medical 
records since his separation from service in 1996 have been 
obtained.  VA records are considered part of the record on 
appeal since they are within VAs constructive possession, 
and these records must be considered in deciding the 
veterans claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

1.  Adjustment disorder

The fulfillment of the statutory duty to assist a claimant 
may include an examination that takes into account records of 
prior medical treatment.  Littke v. Derwinski, 1 Vet.App. 90, 
92 (1990).  In this case, the Board is of the opinion that 
after records of the veterans post-service psychiatric 
treatment are obtained, the RO should schedule another VA 
psychiatric examination. 

2.  Back condition

The veterans service-connected condition is residuals of 
back injury with mild degenerative disc disease at L4-5.  
It is necessary to provide him an additional examination 
since it is not clear from the evidence whether the veterans 
complaints of left buttock/hip pain and left lower extremity 
pain/numbness are symptoms of his service-connected back 
disorder.

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  The RO should obtain all records of 
the veterans treatment, inpatient and 
outpatient, from the VA Medical Centers 
in Tuscaloosa and Birmingham, Alabama, 
since February 1996.  

2.  The RO should ask the veteran whether 
there have been any other providers of 
treatment for the adjustment disorder or 
the back.  If so, the RO should obtain 
all such records.

3.  Upon completion of the above, the RO 
should schedule the veteran for 
comprehensive psychiatric and orthopedic 
VA examinations to evaluate his service-
connected disorders.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiners prior to the 
examinations.  The examination reports 
must include the medical rationale for 
all opinions expressed.

(a) Psychiatric examination:  The purpose 
of the examination is to determine the 
current nature and severity of veterans 
service-connected adjustment disorder 
with depressed mood.  It is requested 
that the examiner assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.  

(b) Orthopedic examination:  The purpose 
of the examination is, first, to 
ascertain the nature and severity of the 
veterans service-connected back 
condition; and second, to identify all 
symptomatology due to the service-
connected back condition, and, in 
particular, to determine whether 
complaints of left buttock/hip pain and 
left lower extremity pain/numbness are 
symptoms of the service connected back 
disability. 

The examination should include thorough 
range of motion testing.  All ranges of 
motion should be reported in degrees, and 
the examiner should indicate what is 
normal range of motion.  All functional 
limitations are to be identified, and, if 
the veterans back disorder is 
characterized by pain, the examiner 
should indicate if any additional 
limitation is likely the result of pain 
on use or during flare-ups.  The examiner 
should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions, including from 
pain on motion, and the effect the back 
disability has upon the veterans daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The examiner should answer the following 
question as part of the examination 
report:  Does the veteran have separate 
medical disorders of the left hip, thigh, 
buttock and knee, or are his complaints 
of radiating pain and/or numbness in 
these areas symptomatology from his 
service-connected back condition?  The 
rationale for all opinions expressed must 
be provided.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

5.  Thereafter, readjudicate the 
veterans claims for increased disability 
ratings for his service-connected back 
and psychiatric disorders, as well as his 
claims for service connection for 
residuals of left buttock contusion, a 
left hip condition, a left thigh 
condition, and a left knee condition.  In 
accordance with a request by the 
veterans representative, the RO should 
consider whether the veterans service-
connected back disorder might be more 
appropriately evaluated under Diagnostic 
Code 5293.

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which includes citation to 
diagnostic codes applicable to each of 
the veterans service-connected 
conditions (i.e., Diagnostic Codes 5010, 
5295, 9405, and any additional diagnostic 
codes pertinent to disabilities rated 
upon remand).  Allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
